Citation Nr: 1716993	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for left knee osteoarthritis.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel




INTRODUCTION

The Veteran served in the Army from February 2003 to October 2003 with 4 months and 11 days of prior active service.  He had additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran indicated he would like a hearing at the local RO as soon as possible.  The RO scheduled the Veteran for a hearing in November 2014, but the Veteran cancelled the hearing.


REMAND

The Board finds that a remand is warranted for additional development.

With regard to the hearing loss claim, the Veteran has been afforded several VA examinations, and at least two medical opinions have been obtained.  Although there is no report of medical examination in his service treatment records (STRs) of record upon his entry into active duty service in 2003, there is clear and unmistakable evidence that the Veteran's hearing loss preexisted that period of service and that such disability was not permanently worsened by such service.

The first hearing test of record is from a May 1989 Report of Medical Examination and reveals the following pure tone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
X
20
45
55
50
Left Ear
X
15
25
45
65

A hearing test from December 1992 as recorded on a Report of Medical Examination revealed the following pure tone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
35
45
60
50
Left Ear
30
30
30
55
40

A third hearing test recorded in a June 1995 Report of Medical Examination revealed the following pure tone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
0
15
10
0
Left Ear
20
20
15
15
15

Finally, an April 2000 Report of Medical Examination reveals the following pure tone testing results with the following thresholds:
 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
0
35
65
55
Left Ear
5
5
15
70
10

After service, the Veteran was afforded VA examinations in conjunction with his current claim.  At the February 2012 examination, the Veteran reported that his hearing loss affected his ability to follow conversations and that people at work around him complain that he speaks too loudly.  Testing revealed the following pure tone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
30
50
70
70
Left Ear
30
30
35
75
80

Speech discrimination was found to be 20 percent in the right ear and 0 percent in the left ear.  However, the examiner opined that test results are not valid for rating purposes as the Veteran's responses in the speech discrimination test were not consistent with the Veteran's ability to comprehend soft conversation as evidence by her interaction with him while interviewing him and talking with him after testing was completed.  She described the Veteran's responses as slow and that he was deliberate to respond.

The examiner also opined that the Veteran's hearing loss was less likely than not due to service because an audio test from before service shows mild to moderately severe sensory hearing loss at the frequencies of 2000-8000 Hz, and severe hearing loss in the left ear at 3000 Hz.  Based on the current audio test, and the unreliable voluntary responses from the Veteran, she opined that aggravation of the hearing loss could not be estimated with any certainty.

While finding that the Veteran's hearing loss was less likely than not incurred in or caused by an in-service injury, event, or illness during the Veteran's active duty service, she noted that his role as a cannon crew member might put him at risk of noise exposure during service and aggravation of hearing loss was possible.  However, she noted that there was no noted event of acoustic trauma reported and that the Veteran works in a factory setting where ongoing noise exposure is possible.  She also noted that his years in the National Guard could have affected his hearing.

A private examination at Instituto de Audiologia Doctoral was conducted in March 2012.  It is unclear whether the Maryland CNC wordlist was used to test speech discrimination.  However, pure tone threshold testing revealed the following: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60
40
80
100
95
Left Ear
50
55
55
100
100

The treating clinician noted that the Veteran's "voluntary responses were inconsistent and inter-test inconsistent" and suggest "a mild to profound sensory hearing loss" bilaterally.

The Veteran's hearing was assessed again at a January 2014 VA examination, at which the Veteran reported that his hearing loss affected his ability to understand conversations in his home and workplace.  Speech discrimination was reported to be 92 percent bilaterally and testing revealed the following pure tone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
45
65
70
Left Ear
20
15
20
70
80

The Veteran was most recently afforded a VA examination in November 2014, at which he reported that his hearing loss affects his ability to hear and understand conversations.  Speech discrimination was reported to be 100 percent bilaterally, and pure tone thresholds were reported as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
40
60
65
Left Ear
20
15
15
70
75

The examiner opined that the Veteran's hearing loss clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression.  In support, the examiner cited May 1989 examination with normal right ear hearing at 500 Hz, mild to moderate loss at the 1000-4000 Hz, and normal left ear hearing at 500-1000 Hz with mild to moderately severe hearing loss at 2000-4000 Hz.  She also noted that by 2000 Hz, bilateral hearing loss was normal at 500-1000 Hz with mild to moderately severe hearing loss at 2000-4000 Hz, with a severe drop at 3000 Hz in the left ear.  The examiner compared the May 1989 examination with an April 2000 examination, at which right ear hearing was normal at 500-1000 Hz with mild to moderate loss at 1000-4000 Hz, and left ear hearing was normal at 500-1000 Hz and at 4000-6000 Hz with severe drop at 3000 Hz.

While the medical opinions of record are sufficient to address the issue of service connection during the Veteran's active duty service, there is insufficient information to assess whether the Veteran's hearing loss was due to a disease or injury during any period of active duty for training (ACDUTRA) or to an injury during a period of inactive duty training (INACDUTRA) 

In this regard, the Board recognizes that the evidence of record establishes that by June 1989 there was hearing impairment for VA purposes.  38 C.F.R. § 3.385.  However, the Veteran entered the Army National Guard in 1973, and his service personnel records (SPRs) from his Army National Guard service have not yet been associated with the claims file.  These records could reveal regular noise exposure during ACDUTRA or INACDUTRA that may have resulted in an injury causing the Veteran's hearing loss.  Further, there are no STRs of record prior to 1985.  Given that the Veteran entered the Army National Guard in the early 1970s, it is possible that additional STRs exist.  Thus, such records should be requested on remand.  

In doing so, to the extent possible, the Veteran's ACDUTRA and INACDUTRA dates should be compiled.

Additionally, because the February 2012 examiner noted that his service in the National Guard could have affected his hearing, a medical opinion as to whether the Veteran's hearing loss is due to a disease or injury during a period of ACDUTRA or to an injury during a period of INACDUTRA should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In regard to the claim of service connection for left knee osteoarthritis, after reviewing the record, it appears the Veteran had mild to moderate arthritis at the time of his July 1994 injury.  An April 2012 VA opinion stated that arthritis is less likely than not related to service because degenerative changes are not caused by short periods of service, but are caused by a long standing process more likely than not related to age.  After a VA examination in December 2014, during which the examiner opined the Veteran's left knee meniscal tear was related to service, the Veteran was service connected for a left knee meniscal tear, but not left knee arthritis.  Notably, neither examiner opined as to whether the July 1994 injury worsened the Veteran's arthritis beyond its nature progression (other than as contemplated by his now service-connected left knee meniscal tear).  Therefore, on remand it is necessary to obtain an addendum opinion addressing this inquiry.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's SPRs and STRs pertaining to his Army National Guard service from the appropriate agencies or repositories and associated the records with the claims file.  All attempts to obtain this information, and all responses received, must be documented in the claims file.

2.  To the extent possible, compile and list the Veteran's ACDUTRA and INACDUTRA dates.

3.  Thereafter, return the claims file to the examiner who conducted the previous VA examinations pertaining to the Veteran's hearing loss claim, or, if unavailable, to another appropriate examiner to opine as to the nature and etiology of the Veteran's hearing loss in relation to his National Guard service.

Specifically, the examiner should address whether the Veteran's hearing loss is due to a disease or injury during a period of ACDUTRA or an injury during a period of INACDUTRA.

The rationale for all opinions offered should be provided. 

4.  Also, return the claims file to the examiner who conducted the December 2014 VA examination of the Veteran's knees, or, if unavailable, to another appropriate examiner to opine as to the nature and etiology of the Veteran's left knee arthritis in relation to his National Guard service.

Specifically, the examiner should address whether the Veteran's left knee arthritis was aggravated beyond its natural progression due to his July 1994 injury during INACDUTRA (other than as contemplated by his service-connected left knee meniscal year).

The rationale for all opinions offered should be provided. 

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

